Citation Nr: 1429059	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  14-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left hand injury, also characterized as left 2nd, 3rd, and 5th finger laceration residuals.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from August 1955 to April 1959.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA reveals VA treatment records dated from June 2010 to June 2012, which were considered by the agency of original jurisdiction (AOJ) in the June 2013 rating decision, and the Veteran's VBMS file contains an April 2014 supplemental statement of the case (SSOC).  The remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

By way of history, the service treatment records show that, in June 1957, the Veteran suffered a laceration to his left fifth finger.  At his March 1959 separation examination, the examiner noted the presence of a one inch scar on the left 3rd and 5th fingers, as well as a two inch scar on the Veteran's left index finger.  

In January 2013, the RO granted service connection for a left hand injury and awarded an initial noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230.  The Veteran disagreed with the noncompensable rating, which is the basis of this appeal.  In the November 2013 statement of the case (SOC) and April 2014 SSOC, the RO recharacterized the Veteran's disability as service-connected residual lacerations of the left 2nd, 3rd, and 5th fingers, but continued the noncompensable rating under DC 5230.  

The Veteran has reported that he cannot use his left hand.  The medical evidence of record corroborates his report, as it shows that the Veteran experiences decreased range of motion in the 2nd, 3rd, 4th, and 5th left fingers due to atrophy of the intrinsic muscles and tendons and that, as a result, he has very limited use of his left hand.  See February 2013 Hand and Fingers VA examination.  

The RO has denied the Veteran's increased rating claim on the basis that, while there is atrophy in the intrinsic muscles of the left hand, such findings are not due to the in-service laceration, as it was mild and repaired.  See April 2014 SSOC.  

The Board finds that additional evidentiary development is needed before a fully informed decision may be rendered in this case.  At the outset, the Board finds that a new VA examination is needed to determine the severity of the Veteran's current residual left hand/finger symptoms and to obtain a medical opinion regarding whether the current findings are a result of the in-service left 5th finger laceration and/or any other in-service injury to the finger/hand.  In this regard, the Board notes that, despite the RO's determination that the current left hand findings are not due to the in-service laceration, the evidentiary record does not contain a medical opinion that persuasively addresses this question.  Indeed, while the physician who conducted the November 2012 VA general medical examination attempted to address this issue, the physician only discussed the 5th left finger and provided a confusing opinion regarding whether the residual symptoms in the 5th left finger are a result of the in-service laceration.  

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature, severity, and etiology of his service-connected left hand disability, which has also been characterized as left 2nd, 3rd, and 5th finger laceration residuals.  The VA examiner will be requested to address the residual manifestations of each finger, including any limitation of range of motion, pain, ankylosis, and/or neurologic impairment present, and provide an opinion regarding the likelihood that any of the current findings are related to the in-service left 5th finger laceration and/or any other in-service injury to the finger/hand.  

Additionally, information obtained in March 2011 and February 2012 indicates that the Veteran receives Social Security Insurance with a disability onset date in February 1993.  Because there is no indication as to what disability or disabilities the Social Security Administration (SSA) benefits are based, the Board cannot determine that no reasonable possibility exists that the records are relevant to the Veteran's claim.  Accordingly, the AOJ should attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Furthermore, the Board notes the Veteran has received treatment from the Big Springs, Texas, VA, Medical Center (VAMC).  As the most recent treatment records associated with the claims file are dated in September 2013, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for any problems related to his residual lacerations of the left fingers since such time.  Thereafter, all identified treatment records, to include VA treatment records dated from June 2013 to the present, should be obtained for consideration in the appeal.

Finally, the Board notes that the Veteran's left hand disability has been evaluated pursuant to Diagnostic Code 5230, for limitation of motion of the ring and little fingers; however, in the recharacterization of his claim, i.e., left 2nd, 3rd, and 5th finger laceration residuals, the index and long fingers are contemplated.  Therefore, in the readjudication of his claim, the AOJ should consider the propriety of assigning separate ratings for each finger, to include pursuant to Diagnostic Code 5229.  Furthermore, as it is unclear whether the Veteran has loss of use of his left hand due to service-connected disability, the AOJ should also consider whether special monthly compensation is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service- connected laceration residuals of the left 2nd, 3rd, 4th, and 5th fingers since September 2013.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Big Springs VAMC, dated from June 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his service-connected left hand disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any indicated tests, such as X-rays, should be accomplished. 

Initially, the examiner must address whether it is at least as likely as not (a probability of 50 percent) that any current findings involving the 2nd, 3rd, 4th, and 5th fingers are a result of the in-service laceration to the left 5th finger and/or any other in-service injury to the finger/hand.  

The examiner should describe the nature and severity of all manifestations affecting each finger (2nd, 3rd, 4th, and 5th fingers) on the left hand, including limitation of range of motion, pain, ankylosis, and/or neurologic impairment.  

The examiner should address if any of the finger disabilities are akin to an amputation and, also, if there is interference with the overall function of the left hand due to the laceration residuals of the left 2nd, 3rd, 4th, and 5th fingers.  The examiner should indicate whether such residuals result in the loss of use of the left hand and discuss the impact, if any, of the Veteran's laceration residuals of the left 2nd, 3rd, 4th, and 5th fingers on his employability.

The examiner must provide a rationale for each opinion proffered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of assigning separate ratings for each finger involved in the disability (i.e., Diagnostic Codes 5229 and 5230) and whether special monthly compensation for the loss of use of the hand is warranted.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



